DETAILED ACTION
This action is in response to the amendment filed 12/03/2020. Claims 1, 3-8, 10-12, 14-19, 21-23 and 25 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1, 3-8, 10-12, 14-19, 21-23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1,“ …determine whether the memory region has a tracking record in a tracking data structure, the tracking data structure configured to track whether a particular memory region has any references pointing to it; revise the tracking record in the tracking data structure when the memory region has the tracking record, wherein to revise the tracking record, the memory management unit is to increment a pointer counter, the pointer counter representing a number of pointers used to reference the memory region; receive a memory deallocation request to free the memory region; in response to the deallocation request, decrement the pointer counter; determine whether the pointer counter equals zero; and in response to the pointer counter being equal to zero, set a valid bit to indicate that the memory region is not validly allocated.”, in conjunction with the other limitations of the independent claim, is not cited by the prior art of record. 
Vaishampayan, Kirshenbaum and Garcia Guirada. Vaishampayan discloses a memory tracking table. Kirshenbaum discloses destroying a pointer to an object and decrementing a pointer count. Garcia Guirada discloses setting a status of a line to invalid based on a usage. However, neither Vaishampayan, Kirshenbaum nor Garcia, individually or in combination, disclose the temporal relationship of receiving a memory deallocation request to free the memory region; in response to the memory deallocation request, decrementing the pointer counter; determine if the pointer counter is equal to zero; and in response to the pointer counter being equal to zero, setting a valid bit to indicate that the memory region is not validly allocated. Therefore, the prior art of record does not appear to teach claim 1 as a whole. Claims 3-8 and 10-11 is allowable at least by the virtues of their dependencies from independent claim 1.
With respect to independent claim 12,“ … determining whether the memory region has a tracking record in a tracking data structure, the tracking data structure configured to track whether a particular memory region has any references pointing to it;    Filing Date: December 15, 2017revising the tracking record in the tracking data structure in response to the memory allocation request, when the memory region has the tracking record, wherein revising the tracking record comprises incrementing a pointer counter, the pointer counter representing a number of pointers used to reference the memory region; receiving a memory deallocation request to free the memory region; in response to the memory deallocation request, decrementing the pointer counter; determine if the pointer counter is equal to zero; and in response to the pointer counter being equal to zero, setting a valid bit to indicate that the memory region is not validly allocated.”, in conjunction with the other limitations of the independent claim, is not cited by the prior art of record. 
The closest prior art of record is Vaishampayan, Kirshenbaum and Garcia Guirada. Vaishampayan discloses a memory tracking table. Kirshenbaum discloses destroying a pointer to an object and decrementing a pointer count. Garcia Guirada discloses setting a status of a line to invalid based on a usage. However, neither Vaishampayan, Kirshenbaum nor Garcia, individually or in combination, disclose the temporal relationship of receiving a memory deallocation request to free the memory region; in response to the memory deallocation request, decrementing the pointer counter; determine if the pointer counter is equal to zero; and in response to the pointer counter being equal to zero, setting a valid bit to indicate that the memory region is not validly allocated. Therefore, the prior art of record does not appear to teach claim 12 as a whole. Claim 14-19 and 21-22 is allowable at least by the virtues of their dependencies from independent claim 12.
With respect to independent claim 23,“… determining whether the memory region has a tracking record in a tracking data structure, the tracking data structure configured to track whether a particular memory region has any references pointing to it; revising the tracking record in the tracking data structure in response to the memory allocation request, when the memory region has the tracking record, wherein revising the tracking record comprises incrementing a pointer counter, the pointer counter representing a number of pointers used to reference the memory region; receiving a memory deallocation request to free the memory region; in response to the memory deallocation request, decrementing the pointer counter; determine if the pointer counter is equal to zero; and in response to the pointer counter being equal to zero, setting a valid bit to indicate that the memory region is not validly allocated”, in conjunction with the other limitations of the independent claim, is not cited by the prior art of record. 
The closest prior art of record is Vaishampayan, Kirshenbaum and Garcia Guirada. Vaishampayan discloses a memory tracking table. Kirshenbaum discloses destroying a pointer to an object and decrementing a pointer count. Garcia Guirada discloses setting a status of a line to invalid based on a usage. However, neither Vaishampayan, Kirshenbaum nor Garcia, individually or in combination, disclose the temporal relationship of receiving a memory deallocation request to free the memory region; in response to the memory deallocation request, decrementing the pointer counter; determine if the pointer counter is equal to zero; and in response to the pointer counter being equal to zero, setting a valid bit to indicate that the memory region is not validly allocated. Therefore, the prior art of record does not appear to teach claim 23 as a whole. Claim 25 is allowable at least by the virtues of their dependencies from independent claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T BECHTOLD/           Primary Examiner, Art Unit 2183